Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,283,151. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-18 of the above U.S. Patent No. 11,283,151 recite all the limitations of the claims 21-40 in the instant application as set forth in the table below:
Examined claims 21-40
Patent No. 11,283,151
21. An electronic device comprising:
a housing including a first plate and a second plate;
-a printed circuit board (PCB) including a plurality of layers and at least one antenna disposed between the first plate and the second plate;
-a conductive plate disposed in a first plane of the PCB between at least the first plate and the second plate;

a wireless communication circuit disposed within the housing, and configured to transmit and/or receive a signal;

a first electrical path having a first end electrically connected with the wireless communication circuit and a second end floated in the PCB,

wherein the first electrical path includes a first portion between the first end and the second end; and

a second electrical path having a third end electrically connected with the conductive plate and a fourth end floated in the PCB,

wherein the second electrical path includes a second portion between the third end and the fourth end,

wherein the first portion of the first electrical path and the second portion of the second electrical path are spaced from each other by one or more layers of the plurality of layers of the PCB, 
at least partially extend in parallel with each other, and provide electrical coupling between at least the first portion and the second portion, and










wherein the electronic device further comprises:
a first ground layer disposed in a layer of the PCB between the first portion and the wireless communication circuit;
a second ground layer disposed in a layer of the PCB between the second portion and the conductive plate; and
a plurality of vias disposed on multiple sides of the first and second portions and electronically connecting the first ground layer to the second ground layer.

22. The electronic device of claim 21, wherein the wireless communication circuit is disposed in a second plane parallel to the second plate and between the first plane and the first plate.

23. The electronic device of claim 21, wherein: the PCB includes a first surface facing the first plate, a second surface facing the second plate, and comprising the plurality of layers are disposed between the first surface and the second surface, wherein the wireless communication circuit is mounted on the first surface.

24. The electronic device of claim 23, wherein the plurality of layers includes a first layer, a second layer disposed between the first layer and the first surface, and a third layer disposed between the first layer and the second surface, wherein the first portion is disposed between the first layer and the second layer, and
wherein the second portion is disposed between the first layer and the third layer.

25. The electronic device of claim 24, wherein the conductive plate is disposed between the third layer and the second surface.

26. The electronic device of claim 25, further comprising: a first conductive via penetrating a part of the plurality of layers between the first layer and the first surface, wherein the first conductive via electrically connects the wireless communication circuit and the first portion.

27. The electronic device of claim 26, further comprising: 
a second conductive via penetrating another part of the plurality of layers between the first layer and the second surface, wherein the second conductive via electrically connects the conductive plate and the second portion.


28. A millimeter wave communication device of an electronic device, comprising:
an antenna printed circuit board (PCB) including a plurality of layers;
an integrated circuit (IC) positioned under at least the antenna PCB;
a first feed line electrically connected with the IC and extending to a first layer of the plurality of layers through one or more of the plurality of layers of the antenna PCB, wherein a first portion of the first feed line is disposed in the first layer;

a second feed line including a second portion spaced from the first portion of the first feed line and disposed in a second layer of the plurality of layers of the antenna PCB so as to be electrically coupled with the first portion of the first feed line, the second layer being an upper layer of the first layer; and

a first antenna element electrically connected with the second feed line in a third layer of the antenna PCB, the third layer being an upper layer of the second layer,
wherein the IC is configured to transmit and/or receive a signal by way of the first feed line, the second feed line, and the first antenna element, and 
wherein the millimeter wave communication device further comprises:





a first ground layer disposed in a layer of the PCB between the first portion and the IC;
a second ground layer disposed in a layer of the PCB between the second portion and the first antenna element; and
a plurality of vias disposed on multiple sides of the first and second portions and electronically connecting the first ground layer to the second ground layer.

29. The millimeter wave communication device of claim 28, further comprising: a parasitic antenna element disposed in an uppermost layer above the third layer.

30. The millimeter wave communication device of claim 28, further comprising:
a third feed line electrically connected with the IC and extending to the first layer, wherein a third portion of the third feed line is disposed in the first layer;
a fourth feed line disposed to be coupled with the third portion, which is positioned in the first layer, of the third feed line in the second layer; and a second antenna element electrically connected with the fourth feed line in the third layer.

31. The millimeter wave communication device of claim 28, further comprising:
a third feed line electrically connected with the IC and extending to the first layer, wherein a third portion of the third feed line is disposed in the first layer; and
a fourth feed line disposed to be coupled with the third portion, which is positioned in the first layer, of the third feed line in the second layer, wherein the fourth feed line is configured to be opened or to be connected to a ground area.
32. The millimeter wave communication device of claim 28, further comprising:
a third feed line electrically connected with the IC and extending to the first layer, wherein a third portion of the third feed line is disposed in the first layer; and
a fourth feed line disposed to be coupled with the third portion, which is positioned in the first layer, of the third feed line in the second layer, wherein the fourth feed line is configured to be electrically connected with a variable capacitor.

33. The millimeter wave communication device of claim 32, wherein the variable capacitor comprises a varactor.

34. The millimeter wave communication device of claim 28, wherein the second feed line is electrically connected with the first antenna element and extends to the second layer through one or more of the plurality of layers of the antenna PCB, and
wherein the second portion of the second feed line is disposed in the second layer.


35. The millimeter wave communication device of claim 28, wherein the first portion and the second portion are configured to filter a portion of a signal which is transmitted and/or received through the first antenna element, and
wherein a frequency band of the signal to be filtered is determined according to a length of the first portion and the second portion thus coupled. (see claim 8)

36. The millimeter wave communication device of claim 34, further comprising:
a stub extending from and formed at opposite ends of the second portion, which is positioned in the second layer, of the second feed line.

37. The millimeter wave communication device of claim 28, wherein the first portion, which is positioned in the first layer, of the first feed line is formed in the first layer and having a first width, and wherein the second portion, which is positioned in the second layer, of the second feed line is formed in the second layer and has a second width.

38. The millimeter wave communication device of claim 37, wherein the first width and the second width are identical.

39. A millimeter wave communication device of an electronic device, comprising:
an antenna printed circuit board (PCB) including a plurality of layers;
an integrated circuit (IC) disposed under the antenna PCB;
a first feed line electrically connected with the IC and extending to a first layer of the plurality of layers through one or more of the plurality of layers of the antenna PCB,
wherein a first portion of the first feed line is disposed in the first layer;
a second feed line including a second portion disposed to be coupled with the first portion, positioned in the first layer, of the first feed line in the first layer;




an antenna element electrically connected with the second feed line in a second layer of the antenna PCB, the second layer being an upper layer of the first layer,
wherein the IC is configured to transmit and/or receive a signal by way of the first feed line, the second feed line, and the antenna element,

wherein an open stub is formed proximate to at least one end of the first feed line and the second feed line, and

wherein the millimeter wave communication device further comprises:

-a first ground layer disposed in a layer of the antenna PCB between the first portion and the IC;

a second ground layer disposed in a layer of the antenna PCB between the second layer of the antenna PCB and the antenna element; and

a plurality of vias disposed on multiple sides of the first portion and electronically connecting the first ground layer to the second ground layer.


40.The millimeter wave communication device of claim 39, wherein the first portion, which is disposed in the first layer, of the first feed line is disposed to be spaced from the second portion, which is positioned in the first layer, of the second feed line by a specified interval.
1. An electronic device comprising: 
a housing including a first plate and a second plate facing a direction opposite the first plate;
-an antenna printed circuit board (PCB) including a plurality of layers disposed between the first plate and the second plate; 
-a conductive plate disposed in a first plane of the PCB between the first plate and the second plate, and being parallel to the second plate; 

a wireless communication circuit disposed within the housing, and configured to transmit and/or receive a signal having a frequency ranging from 20 GHz to 100 GHz; 
a first electrical path having a first end electrically connected with the wireless communication circuit and a second end floated in the PCB, 

wherein the first electrical path includes a first portion between the first end and the second end; 

a second electrical path having a third end electrically connected with the conductive plate and a fourth end floated in the PCB, 

wherein the second electrical path includes a second portion between the third end and the fourth end, 

wherein the first portion of the first electrical path and the second portion of the second electrical path are spaced from each other by one or more layers of the plurality of layers of the PCB, 
extend in parallel with each other and provide electrical coupling between the first portion and the second portion, 


wherein the first portion and the second portion are configured to filter a portion of a signal which is transmitted and/or received through the conductive plate, and wherein a frequency band of the signal to be filtered is determined according to a length of the first portion and the second portion thus coupled; and 


a first ground layer disposed in a layer of the PCB between the first portion and the wireless communication circuit; 
a second ground layer disposed in a layer of the PCB between the second portion and the conductive plate; and 

a plurality of vias disposed on multiple sides of the first and second portions and electronically connecting the first ground layer to the second 


2. The electronic device of claim 1, wherein the wireless communication circuit is disposed in a second plane parallel to the second plate and between the first plane and the first plate.

3. The electronic device of claim 1, 
wherein the PCB includes a first surface facing the first plate, a second surface facing the second plate, and comprising the plurality of layers are disposed between the first surface and the second surface, wherein the wireless communication circuit is mounted on the first surface.

4. The electronic device of claim 3, wherein the plurality of layers includes a first layer, a second layer disposed between the first layer and the first surface, and a third layer disposed between the first layer and the second surface, wherein the first portion is disposed between the first layer and the second layer, and wherein the second portion is disposed between the first layer and the third layer.

5. The electronic device of claim 4, wherein the conductive plate is disposed between the third layer and the second surface.

6. The electronic device of claim 5, further comprising: a first conductive via penetrating a part of the plurality of layers between the first layer and the first surface, wherein the first conductive via electrically connects the wireless communication circuit and the first portion.

7. The electronic device of claim 6, further comprising: 
a second conductive via penetrating another part of the plurality of layers between the first layer and the second surface, wherein the second conductive via electrically connects the conductive plate and the second portion ground layer.

8. A millimeter wave communication device of an electronic device, comprising: 
an antenna printed circuit board (PCB) including a plurality of layers; 
an integrated circuit (IC) positioned under the antenna PCB; 
a first feed line electrically connected with the IC and extending to a first layer of the plurality of layers through one or more of the plurality of layers of the antenna PCB, wherein a first portion of the first feed line is disposed in the first layer and has 
a second feed line including a second portion spaced from the first portion of the first feed line and disposed in a second layer of the plurality of layers of the antenna PCB so as to be electrically coupled with the first portion of the first feed line, the second layer being an upper layer of the first layer and 
a first antenna element electrically connected with the second feed line in a third layer of the antenna PCB, the third layer being an upper layer of the second layer, 
wherein the IC is configured to transmit and/or receive a millimeter wave (mm-wave) signal using the first feed line, the second feed line, and the first antenna element,
 wherein the first portion and the second portion are configured to filter a portion of a signal which is transmitted and/or received through the first antenna element, and wherein a frequency band of the signal to be filtered is determined according to a length of the first portion and the second portion thus coupled; 
a first ground layer disposed in a layer of the PCB between the first portion and the IC; 
a second ground layer disposed in a layer of the PCB between the second portion and the first antennal element; and a plurality of vias disposed on multiple sides of the first and second portions and electronically connecting the first ground layer to the second ground layer.


9. The millimeter wave communication device of claim 8, further comprising: a parasitic antenna element disposed in an uppermost layer above the third layer.

10. The millimeter wave communication device of claim 8, further comprising: 
a third feed line electrically connected with the IC and extending to the first layer, wherein a third portion of the third feed line is disposed in the first layer; 
a fourth feed line disposed to be coupled with the third portion, which is positioned in the first layer, of the third feed line in the second layer; and a second antenna element electrically connected with the fourth feed line in the third layer.

11. The millimeter wave communication device of claim 8, further comprising: 
a third feed line electrically connected with the IC and extending to the first layer, wherein a third portion of the third feed line is disposed in the first layer; and 
a fourth feed line disposed to be coupled with the third portion, which is positioned in the first layer, of the third feed line in the second layer, wherein the fourth feed line is configured to be opened or to be connected to a ground area.
12. The millimeter wave communication device of claim 8, further comprising: 
a third feed line electrically connected with the IC and extending to the first layer, wherein a third portion of the third feed line is disposed in the first layer; and 
a fourth feed line disposed to be coupled with the third portion, which is positioned in the first layer, of the third feed line in the second layer, wherein the fourth feed line is configured to be electrically connected with a variable capacitor.

13. The millimeter wave communication device of claim 12, wherein the variable capacitor comprises a varactor.

14. The millimeter wave communication device of claim 8, wherein the second feed line is electrically connected with the first antenna element and extends to the second layer through one or more of the plurality of layers of the antenna PCB, and 
wherein the second portion of the second feed line is disposed in the second layer and having a second length.

15. The millimeter wave communication device of claim 14, wherein the second length is identical to the first length.







16. The millimeter wave communication device of claim 14, further comprising: 
a stub extending from and formed at opposite ends of the second portion, which is positioned in the second layer, of the second feed line.

17. The millimeter wave communication device of claim 8, wherein the first portion, which is positioned in the first layer, of the first feed line is formed in the first layer and having a first width, and wherein the second portion, which is positioned in the second layer, of the second feed line is formed in the second layer and has a second width.

18. The millimeter wave communication device of claim 17, wherein the first width and the second width are identical.

8. A millimeter wave communication device of an electronic device, comprising: 
an antenna printed circuit board (PCB) including a plurality of layers; 
an integrated circuit (IC) positioned under the antenna PCB; 
a first feed line electrically connected with the IC and extending to a first layer of the plurality of layers through one or more of the plurality of layers of the antenna PCB, 
wherein a first portion of the first feed line is disposed in the first layer and has a first length; 
a second feed line including a second portion spaced from the first portion of the first feed line and disposed in a second layer of the plurality of layers of the antenna PCB so as to be electrically coupled with the first portion of the first feed line, the second layer being an upper layer of the first layer and coupled to the first layer directly or via one or more of the plurality of layers; 
a first antenna element electrically connected with the second feed line in a third layer of the antenna PCB, the third layer being an upper layer of the second layer, 
wherein the IC is configured to transmit and/or receive a millimeter wave (mm-wave) signal using the first feed line, the second feed line, and the first antenna element,
 wherein the first portion and the second portion are configured to filter a portion of a signal which is transmitted and/or received through the first antenna element, and wherein a frequency band of the signal to be filtered is determined according to a length of the first portion and the second portion thus coupled; 
-a first ground layer disposed in a layer of the PCB between the first portion and the IC; 

a second ground layer disposed in a layer of the PCB between the second portion and the first antennal element; and 

a plurality of vias disposed on multiple sides of the first and second portions and electronically connecting the first ground layer to the second ground layer.

14. The millimeter wave communication device of claim 8, wherein the second feed line is electrically connected with the first antenna element and extends to the second layer through one or more of the plurality of layers of the antenna PCB, and 
wherein the second portion of the second feed line is disposed in the second layer and having a second length.

15. The millimeter wave communication device of claim 14, wherein the second length is identical to the first length.

16. The millimeter wave communication device of claim 14, further comprising: 
a stub extending from and formed at opposite ends of the second portion, which is positioned in the second layer, of the second feed line.



“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within the genus). “ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30,2001).    
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845